
	

113 HR 5309 : Tsunami Warning, Education, and Research Act of 2014
U.S. House of Representatives
2014-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5309
		IN THE SENATE OF THE UNITED STATES
		September 9, 2014Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To authorize and strengthen the tsunami detection, forecast, warning, research, and mitigation
			 program of the National Oceanic and Atmospheric Administration, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Tsunami Warning, Education, and Research Act of 2014.
		2.References to the Tsunami Warning and Education ActExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the Tsunami Warning and Education Act (33 U.S.C. 3201 et seq.).
		3.Expansion of purposes of Tsunami Warning and Education ActSection 3 (33 U.S.C. 3202) is amended—
			(1)in paragraph (1), by inserting research, after warnings,;
			(2)by amending paragraph (2) to read as follows:
				
					(2)to enhance and modernize the existing United States Tsunami Warning System to increase the accuracy
			 of forecasts and warnings, to maintain full coverage of tsunami detection
			 assets, and to reduce false alarms;;
			(3)by amending paragraph (3) to read as follows:
				
					(3)to improve and develop standards and guidelines for mapping, modeling, and assessment efforts to
			 improve tsunami detection, forecasting, warnings, notification,
			 mitigation, resiliency, response, outreach, and recovery;;
			(4)by redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (8), respectively;
			(5)by inserting after paragraph (3) the following:
				
					(4)to improve research efforts related to improving tsunami detection, forecasting, warnings,
			 notification, mitigation, resiliency, response, outreach, and recovery;;
			(6)in paragraph (5), as so redesignated—
				(A)by striking and increase and inserting , increase, and develop uniform standards and guidelines for; and
				(B)by inserting , including the warning signs of locally generated tsunami after approaching;
				(7)in paragraph (6), as so redesignated, by striking , including the Indian Ocean; and and inserting a semicolon; and
			(8)by inserting after paragraph (6), as so redesignated, the following:
				
					(7)to foster resilient communities in the face of tsunami and other coastal hazards; and.
			4.Modification of tsunami forecasting and warning program
			(a)In generalSubsection (a) of section 4 (33 U.S.C. 3203) is amended by striking Atlantic Ocean, Caribbean Sea, and Gulf of Mexico region and inserting Atlantic Ocean region, including the Caribbean Sea and the Gulf of Mexico.
			(b)ComponentsSubsection (b) of such section 4 is amended—
				(1)in paragraph (1), by striking established and inserting supported or maintained;
				(2)in paragraph (4), by inserting and safeguarding port and harbor operations after communities;
				(3)in paragraph (7)—
					(A)by inserting , including graphical warning products, after warnings;
					(B)by inserting , territories, after States; and
					(C)by inserting and Wireless Emergency Alerts after Hazards Program; and
					(4)in paragraph (8), by inserting and commercial and Federal undersea communications cables after observing technologies.
				(c)Tsunami warning systemSubsection (c) of such section 4 is amended to read as follows:
				
					(c)Tsunami warning systemThe program under this section shall operate a tsunami warning system that—
						(1)is capable of forecasting tsunami, including forecasting tsunami arrival time and inundation
			 estimates, anywhere in the Pacific and Arctic Ocean regions and providing
			 adequate warnings;
						(2)is capable of forecasting and providing adequate warnings in areas of the Atlantic Ocean, including
			 the Caribbean Sea and Gulf of Mexico, that are determined—
							(A)to be geologically active, or to have significant potential for geological activity; and
							(B)to pose significant risks of tsunami for States along the coastal areas of the Atlantic Ocean,
			 Caribbean Sea, or Gulf of Mexico; and
							(3)supports other international tsunami forecasting and warning efforts..
			(d)Tsunami warning centersSubsection (d) of such section 4 is amended to read as follows:
				
					(d)Tsunami warning centers
						(1)In generalThe Administrator shall support or maintain centers, as part of the National Centers for
			 Environmental Prediction, to support the tsunami warning system required
			 by subsection (c). The Centers shall include—
							(A)the National Tsunami Warning Center, located in Alaska, which is primarily responsible for Alaska,
			 the continental United States, and the Caribbean;
							(B)the Pacific Tsunami Warning Center, located in Hawaii, which is primarily responsible for Hawaii
			 and other areas of the Pacific not covered by the National Center; and
							(C)any additional forecast and warning centers determined by the National Weather Service to be
			 necessary.
							(2)ResponsibilitiesThe responsibilities of the centers supported or maintained pursuant to paragraph (1) shall include
			 the following:
							(A)Continuously monitoring data from seismological, deep ocean, coastal sea level, and tidal
			 monitoring stations and other data sources as may be developed and
			 deployed.
							(B)Evaluating earthquakes, landslides, and volcanic eruptions that have the potential to generate
			 tsunami.
							(C)Evaluating deep ocean buoy data and tidal monitoring stations for indications of tsunami resulting
			 from earthquakes and other sources.
							(D)To the extent practicable, utilizing a range of models to predict tsunami arrival times and
			 flooding estimates.
							(E)Disseminating forecasts and tsunami warning bulletins to Federal, State, and local government
			 officials and the public.
							(F)Coordinating with the tsunami hazard mitigation program conducted under section 5 to ensure ongoing
			 sharing of information between forecasters and emergency management
			 officials.
							(G)Making data gathered under this Act and post-warning analyses conducted by the National Weather
			 Service or other relevant Administration offices available to researchers.
							(3)Fail-safe warning capabilityThe tsunami warning centers supported or maintained pursuant to paragraph (1) shall maintain a
			 fail-safe warning capability and ability to perform back-up duties for
			 each other.
						(4)Coordination with National Weather ServiceThe National Weather Service shall coordinate with the centers supported or maintained pursuant to
			 paragraph (1) to ensure that regional and local forecast offices—
							(A)have the technical knowledge and capability to disseminate tsunami warnings for the communities
			 they serve; and
							(B)leverage connections with local emergency management officials for optimally disseminating tsunami
			 warnings and forecasts.
							(5)Uniform operating proceduresThe Administrator shall—
							(A)develop uniform operational procedures for the centers supported or maintained pursuant to
			 paragraph (1), including the use of software applications, checklists,
			 decision support tools, and tsunami warning products that have been
			 standardized across the program supported under this section;
							(B)ensure that processes and products of the warning system operated pursuant to subsection (c)—
								(i)reflect industry best practices;
								(ii)conform to the maximum extent practicable with internationally recognized standards for information
			 technology; and
								(iii)conform to the maximum extent practicable with other warning products and practices of the National
			 Weather Service;
								(C)ensure that future adjustments to operational protocols, processes, and warning products—
								(i)are made consistently across the warning system operated pursuant to subsection (c); and
								(ii)are applied in a uniform manner across such warning system; and
								(D)disseminate guidelines and metrics for evaluating and improving tsunami forecast models.
							(6)Available resourcesThe Administrator, through the National Weather Service, shall ensure that resources are available
			 to fulfill the obligations of this Act. This includes ensuring
			 supercomputing resources are available to run such computer models as are
			 needed for purposes of the tsunami warning system operated pursuant to
			 subsection (c).
						.
			(e)Transfer of technology; maintenance and upgradesSubsection (e) of such section 4 is amended to read as follows:
				
					(e)Transfer of technology; maintenance and upgradesIn carrying out this section, the Administrator shall—
						(1)develop requirements for the equipment used to forecast tsunami, including—
							(A)provisions for multipurpose detection platforms;
							(B)reliability and performance metrics; and
							(C)to the maximum extent practicable, requirements for the integration of equipment with other United
			 States and global ocean and coastal observation systems, the global Earth
			 observing system of systems, the global seismic networks, and the Advanced
			 National Seismic System;
							(2)develop and execute a plan for the transfer of technology from ongoing research conducted as part
			 of the program supported or maintained under section 6 into the program
			 under this section; and
						(3)ensure that the Administration’s operational tsunami detection equipment is properly maintained..
			(f)Federal cooperationSubsection (f) of such section 4 is amended to read as follows:
				
					(f)Federal cooperationWhen deploying and maintaining tsunami detection technologies under the program under this section,
			 the Administrator shall—
						(1)identify which assets of other Federal agencies are necessary to support such program; and
						(2)work with each agency identified under paragraph (1)—
							(A)to acquire the agency’s assistance; and
							(B)to prioritize the necessary assets..
			(g)Unnecessary provisionsSuch section 4 is further amended by striking subsections (g) through (k).
			5.Modification of national tsunami hazard mitigation program
			(a)In generalSection 5 (33 U.S.C. 3204) is amended by striking subsections (a) through (d) and inserting the
			 following:
				
					(a)Program requiredThe Administrator, in consultation with the Administrator of the Federal Emergency Management
			 Agency and the heads of such other agencies as the Administrator considers
			 relevant, shall conduct a community-based tsunami hazard mitigation
			 program to improve tsunami preparedness and resiliency of at-risk areas in
			 the United States and the territories of the United States.
					(b)Program componentsThe Program conducted pursuant to subsection (a) shall include the following:
						(1)Technical and financial assistance to coastal States, territories, tribes, and local governments to
			 develop and implement activities under this section.
						(2)Integration of tsunami preparedness and mitigation programs into ongoing State-based hazard
			 warning, resilience planning, and risk management activities, including
			 predisaster planning, emergency response, evacuation planning, disaster
			 recovery, hazard mitigation, and community development and redevelopment
			 programs in affected areas.
						(3)Activities to promote the adoption of tsunami resilience, preparedness, warning, and mitigation
			 measures by Federal, State, territorial, tribal, and local governments and
			 nongovernmental entities, including educational and risk communication
			 programs to discourage development in high-risk areas.
						(4)Activities to support the development of regional tsunami hazard and risk assessments, using
			 inundation models that meet programmatic standards for accuracy. Such
			 regional risk assessments may include the following:
							(A)The sources, sizes, and histories of tsunami in that region.
							(B)Inundation models and maps of critical infrastructure and socioeconomic vulnerability in areas
			 subject to tsunami inundation.
							(C)Maps of evacuation areas and evacuation routes.
							(D)Evaluations of the size of populations that will require evacuation, including populations with
			 special evacuation needs.
							(5)Activities to support the development of community-based outreach and education programs to ensure
			 community readiness and resilience, including the following:
							(A)The development, implementation, and assessment of technical training and public education
			 programs, including education programs that address unique characteristics
			 of distant and near-field tsunami.
							(B)The development of decision support tools.
							(C)The incorporation of social science research into community readiness and resilience efforts.
							(D)The development of evidence-based education guidelines.
							(6)Dissemination of guidelines and standards for community planning, education, and training products,
			 programs, and tools, including standards for—
							(A)mapping products;
							(B)inundation models; and
							(C)effective emergency exercises.
							(c)Authorized activitiesIn addition to activities conducted under subsection (b), the program conducted pursuant to
			 subsection (a) may include the following:
						(1)Multidisciplinary vulnerability assessment research, education, and training to help integrate risk
			 management and resilience objectives with community development planning
			 and policies.
						(2)Risk management training for local officials and community organizations to enhance understanding
			 and preparedness.
						(3)Development of practical applications for existing or emerging technologies, such as modeling,
			 remote sensing, geospatial technology, engineering, and observing systems.
						(4)Risk management, risk assessment, and resilience data and information services, including—
							(A)access to data and products derived from observing and detection systems; and
							(B)development and maintenance of new integrated data products to support risk management, risk
			 assessment, and resilience programs.
							(5)Risk notification systems that coordinate with and build upon existing systems and actively engage
			 decisionmakers, local and State government agencies, business communities,
			 nongovernmental organizations, and the media.
						(d)No preemption
						(1)Designation of at-risk areasThe establishment of national standards for inundation models under this section shall not prevent
			 States, territories, tribes, and local governments from designating
			 additional areas as being at risk based on knowledge of local conditions.
						(2)No new regulatory authorityNothing in this Act may be construed as establishing new regulatory authority for any Federal
			 agency..
			(b)Report on accreditation of TsunamiReady programNot later than 180 days after the date of enactment of this Act, the Administrator of the National
			 Oceanic and Atmospheric Administration shall submit to the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Science, Space, and Technology of the House of Representatives a report on
			 which authorities and activities would be needed to have the TsunamiReady
			 program of the National Weather Service accredited by the Emergency
			 Management Accreditation Program.
			6.Modification of tsunami research programSection 6 (33 U.S.C. 3205) is amended—
			(1)in the matter before paragraph (1), by striking The Administrator shall and all that follows through establish or maintain and inserting the following:
				
					(a)In generalThe Administrator shall, in consultation with such other Federal agencies, State and territorial
			 governments, and academic institutions as the Administrator considers
			 appropriate, the coordinating committee under section 11(b), and the panel
			 under section 8(a), support or maintain;
			(2)by striking and assessment for tsunami tracking and numerical forecast modeling. Such research program shall— and inserting the following: “assessment for tsunami tracking and numerical forecast modeling, and
			 standards development.
				
					(b)ResponsibilitiesThe research program supported or maintained pursuant to subsection (a) shall—;
			(3)in subsection (b), as designated by paragraph (2)—
				(A)by amending paragraph (1) to read as follows:
					
						(1)consider other appropriate research to mitigate the impact of tsunami, including the improvement of
			 near-field tsunami detection and forecasting capabilities, which may
			 include use of new generation Deep-ocean Assessment and Reporting of
			 Tsunamis and National Oceanic and Atmospheric Administration supercomputer
			 capacity to develop a rapid tsunami forecast for all United States
			 coastlines;;
				(B)in paragraph (3)—
					(i)by striking include and inserting conduct; and
					(ii)by striking and at the end;
					(C)by redesignating paragraph (4) as paragraph (5); and
				(D)by inserting after paragraph (3) the following:
					
						(4)develop the technical basis for validation of tsunami maps, numerical tsunami models, digital
			 elevation models, and forecasts; and
						; and
				(4)by adding at the end the following:
				
					(c)Pilot projectThe Administrator may, pursuant to subsection (b), develop a pilot project for near-field tsunami
			 forecast development for the Cascadia region along the west coast of the
			 United States using new generation Deep-ocean Assessment and Reporting of
			 Tsunamis, upcoming and existing cable networks, and new National Centers
			 for Environmental Protection modeling capability..
			7.Global tsunami warning and mitigation networkSection 7 (33 U.S.C. 3206) is amended—
			(1)by amending subsection (a) to read as follows:
				
					(a)Support for development of international tsunami warning systemThe Administrator shall, in coordination with the Secretary of State and in consultation with such
			 other agencies as the Administrator considers relevant, provide technical
			 assistance and training to the Intergovernmental Oceanographic Commission
			 of the United Nations Educational, Scientific, and Cultural Organization,
			 the World Meteorological Organization of the United Nations, and such
			 other international entities as the Administrator considers appropriate,
			 as part of the international efforts to develop a fully functional global
			 tsunami forecast and warning system comprised of regional tsunami warning
			 networks.;
			(2)in subsection (b), by striking shall and inserting may; and
			(3)in subsection (c)—
				(A)in paragraph (1), by striking establishing and inserting supporting; and
				(B)in paragraph (2)—
					(i)by striking establish and inserting support; and
					(ii)by striking establishing and inserting supporting.
					8.Tsunami science and technology advisory panelThe Act is further amended—
			(1)by redesignating section 8 (33 U.S.C. 3207) as section 9; and
			(2)by inserting after section 7 (33 U.S.C. 3206) the following:
				
					8.Tsunami Science and Technology Advisory Panel
						(a)DesignationThe Administrator shall designate the Ocean Exploration Advisory Working Group within the Science
			 Advisory Board of the Administration to serve as the Tsunami Science and
			 Technology Advisory Panel to provide advice to the Administrator on
			 matters regarding tsunami science, technology, and regional preparedness.
						(b)Membership
							(1)CompositionThe working group designated under subsection (a) shall be composed of no fewer than 7 members
			 selected by the Administrator from among individuals from academia or
			 State agencies who have academic or practical expertise in physical
			 sciences, social sciences, information technology, coastal resilience,
			 emergency management, or such other disciplines as the Administrator
			 considers appropriate.
							(2)Federal employmentNo member of the working group designated pursuant to subsection (a) may be a Federal employee.
							(c)ResponsibilitiesNot less frequently than once every 4 years, the working group designated under subsection (a)
			 shall—
							(1)review the activities of the Administration, and other Federal activities as appropriate, relating
			 to tsunami research, detection, forecasting, warning, mitigation,
			 resiliency, and preparation; and
							(2)submit to the Administrator and such others as the Administrator considers appropriate—
								(A)the findings of the working group with respect to the most recent review conducted pursuant to
			 paragraph (1); and
								(B)such recommendations for legislative or administrative action as the working group considers
			 appropriate to improve Federal tsunami research, detection, forecasting,
			 warning, mitigation, resiliency, and preparation.
								(d)Reports to congressNot less frequently than once every 4 years, the Administrator shall submit to the Committee on
			 Commerce, Science, and Transportation of the Senate, and the Committee on
			 Science, Space, and Technology of the House of Representatives a report on
			 the findings and recommendations received by the Administrator under
			 subsection (c)(2)..
			9.Report on implementation of Tsunami Warning and Education Act
			(a)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit
			 to Congress a report on the implementation of the Tsunami Warning and
			 Education Act (33 U.S.C. 3201 et seq.).
			(b)ElementsThe report required by subsection (a) shall include the following:
				(1)A detailed description of the progress made in implementing sections 4(d)(6), 5(b)(6), and 6(b)(4)
			 of the Tsunami Warning and Education Act.
				(2)A description of the ways that tsunami warnings and warning products issued by the Tsunami
			 Forecasting and Warning Program established under section 4 of the Tsunami
			 Warning and Education Act (33 U.S.C. 3203) can be standardized and
			 streamlined with warnings and warning products for hurricanes, coastal
			 storms, and other coastal flooding events.
				10.Authorization of appropriationsSection 9 of the Act, as redesignated by section 8(a)(1) of this Act, is amended to read as
			 follows:
			
				9.Authorization of appropriationsThere are authorized to be appropriated to the Administrator to carry out this Act $27,000,000 for
			 each of fiscal years 2015 through 2017, of which—
					(1)not less than 27 percent of the amount appropriated for each fiscal year shall be for activities
			 under the National Tsunami Hazard Mitigation Program under section 5; and
					(2)not less than 8 percent of the amount appropriated for each fiscal year shall be for the Tsunami
			 Research Program under section 6..
		11.Outreach responsibilities
			(a)In GeneralThe Administrator of the National Oceanic and Atmospheric Administration, in coordination with
			 State and local emergency managers, shall develop and carry out formal
			 outreach activities to improve tsunami education and awareness and foster
			 the development of resilient communities. Outreach activities may include—
				(1)the development of outreach plans to ensure the close integration of tsunami warning centers
			 supported or maintained pursuant to section 4(d) of the Tsunami Warning
			 and Education Act (33 U.S.C. 3203(d)) with local Weather Forecast Offices
			 of the National Weather Service and emergency managers;
				(2)working with appropriate local Weather Forecast Offices to ensure they have the technical knowledge
			 and capability to disseminate tsunami warnings to the communities they
			 serve; and
				(3)evaluating the effectiveness of warnings and of coordination with local Weather Forecast Offices
			 after significant tsunami events.
				(b)Coordinating committee of the National Tsunami Hazard Mitigation Program
				(1)In generalThe Administrator shall convene a coordinating committee to assist the Administrator in the conduct
			 of the program required by section 5(a) of the Tsunami Warning and
			 Education Act (33 U.S.C. 3204(a)).
				(2)CompositionThe coordinating committee shall be composed of members from each of the States at risk from
			 tsunami, and any other such representatives as the Administrator considers
			 appropriate to represent Federal, State, tribal, territorial, and local
			 governments.
				(3)SubcommitteesThe Administrator may approve the formation of subcommittees to address specific program components
			 or regional issues.
				(4)ResponsibilitiesThe coordinating committee shall—
					(A)provide feedback on how funds should be prioritized to carry out the program required by section
			 5(a) of the Tsunami Warning and Education Act (33 U.S.C. 3204(a));
					(B)ensure that areas described in section 4(c) of the Tsunami Warning and Education Act (33 U.S.C.
			 3203(c)) in the United States and its territories have the opportunity to
			 participate in the program;
					(C)provide recommendations to the Administrator on how to improve and continuously advance the
			 TsunamiReady program, particularly on ways to make communities more
			 tsunami resilient through the use of inundation maps and models and other
			 hazard mitigation practices; and
					(D)ensure that all components of the program required by section 5(a) of the Tsunami Warning and
			 Education Act (33 U.S.C. 3204(a)) are integrated with ongoing State-based
			 hazard warning, risk management, and resilience activities, including—
						(i)integrating activities with emergency response plans, disaster recovery, hazard mitigation, and
			 community development programs in affected areas; and
						(ii)integrating information to assist in tsunami evacuation route planning.
						
	Passed the House of Representatives September 8, 2014.Karen L. Haas,Clerk
